             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:17-cv-00256-MR


SHIRLEY TETER,                   )
                                 )
                   Plaintiff,    )
                                 )
              vs.                )             ORDER
                                 )
PROJECT VERITAS ACTION FUND, )
PROJECT VERITAS, and JAMES E. )
O’KEEFE, III,                    )
                                 )
                   Defendants.   )
________________________________ )

     THIS MATTER comes before the Court upon the Plaintiff’s Motion to

Seal [Doc. 48].

     The Plaintiff moves for leave to file under seal certain materials

submitted by the Plaintiff in opposition to the Defendants’ Motion for

Summary Judgment. Specifically, the Plaintiff moves for leave to file under

seal three exhibits that were emails produced by the Defendant during

discovery [Docs. 43-35, 43-45, 43-47]. As grounds for sealing, the Plaintiff

notes that the Defendants have asserted that some of the information

contained in these exhibits is “Confidential” as that term is defined in the

Consent Protective Order. [Doc. 48].
      The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749

F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 265-66 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).           The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).


                                      2
       In the present case, the public has been provided with adequate notice

and an opportunity to object to the Plaintiff’s motion. The Plaintiff filed her

motion on January 28, 2019, and it has been accessible to the public

through the Court’s electronic case filing system since that time.

       The emails at issue were sent by the Defendant James E. O’Keefe,

III.   The information claimed to be confidential are the names and email

addresses of the emails’ recipients.       The fact that counsel may have

designated this information confidential during discovery does not

necessarily require sealing when such material is filed in the record. See

Legal Newsline v. Garlock Sealing Techs. LLC, 518 B.R. 358, 363

(W.D.N.C. 2014) (“Protective orders serve legitimate purposes in both

expediting discovery and protecting trade secrets, proprietary information,

privileged communications, and personally sensitive data from inadvertent

disclosure during the process of discovery; however, the confidentiality

afforded under a Protective Order to discovery materials does not

automatically extend to documents submitted to the court.”).

       It is ultimately up to the Court, not the parties, to decide whether

materials that are filed in the record of this case should be shielded from

public scrutiny. The Plaintiff’s motion to seal, however, fails to provide


                                       3
sufficient grounds upon which the Court can make such a decision with

respect to these particular exhibits.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Seal

[Doc. 48] is DENIED. The parties shall have seven (7) days from the entry

of this Order to meet and confer regarding these exhibits, to renew the

motion to seal or to withdraw the provisionally sealed exhibits from the

record. If the motion to seal is not renewed or the provisionally sealed

materials are not withdrawn within seven (7) days, the exhibits shall be

unsealed.

      IT IS SO ORDERED.

                          Signed: March 4, 2019




                                          4
